  Case: 4:19-cv-03398-ACL Doc. #: 11 Filed: 07/08/20 Page: 1 of 4 PageID #: 104



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

RAFAEL WATSON,                                 )
                                               )
              Petitioner,                      )
                                               )
       v.                                      )           No. 4:19-cv-3398 ACL
                                               )
RICH JENNINGS, et al.,                         )
                                               )
              Respondents.                     )

                              MEMORANDUM AND ORDER

       This matter is before the Court upon review of petitioner Rafael Watson's Petition Under

28 U.S.C. § 2254 for Writ of Habeas Corpus, and motion for leave to proceed informa pauperis.

The Court will grant Watson leave to proceed in forma pauperis, and will deny and dismiss the

petition because it is successive and was filed without authorization from the Eighth Circuit

Court of Appeals.

                                             Background

       The background of this case is fully set forth in the Court's May 1, 2020 order. However,

following is a brief recitation. On May 16, 2011, Watson pleaded guilty to two counts of first-

degree statutory sodomy, one count of statutory rape, and one count of furnishing pornographic

material to a minor. State of Missouri v. Rafael Watson, No. 10SL-CR02453-01 (21st Jud. Cir.

2010). On May 17, 2011, he was sentenced to ten years' imprisonment. He did not appeal. He

filed a motion for post-conviction relief, but then voluntarily dismissed it. Watson v. State of

Missouri, No. 11SL-CC03235 (21st Jud. Cir. 2011). On January 24, 2014 in this United States

District Court, Watson filed a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus,
    Case: 4:19-cv-03398-ACL Doc. #: 11 Filed: 07/08/20 Page: 2 of 4 PageID #: 105



seeking to challenge the 2011 state court judgment. Watson v. Vil/mer, No. 4:14-cv-199 ERW

(E.D. Mo. 2014) (hereafter "Watson I"). That petition was dismissed as time-barred.

        Watson initiated this .action on December 26, 2019 by filing a document titled "Motion

for Void Judgment," seeking to challenge the 2011 state court judgment and asking the Court to

order his release. On January 23, 2020, he filed an amended pleading titled "Suit at Common

Law for Injuries and Damages" seeking release from custody, and seeking to recover monetary

relief from state officials involved in his state court criminal proceedings. On March 20, 2020,

Watson notified the Court he would soon be released from confinement and updated his mailing

address, and review of publicly-available information posted on the Missouri Department of

Corrections' website indicated that he was on parole. On April 7, 2020, Watson filed a motion

again seeking leave to amend his pleadings.

        On May 1, 2020, the Court entered an order directing Watson to file an amended

pleading and clarify whether he intended to seek relief pursuant to 28 U.S.C. § 2254 or 42 U.S.C.

§ 1983. The Court clearly explained the relief available under both statutes, and explained that

while Watson could simultaneously seek both forms of relief in separate actions, he could not

seek both forms of relief in a single action. The Court also explained that Watson could not file a

second or successive petition for writ of habeas corpus under § 2254 without first receiving

authorization to do so from the Eighth Circuit Court of Appeals, and that the dismissal of his 2011

petition would render a later one "second or successive." 1



1As the Court advised Watson, the dismissal of Watson I was a dismissal "on the merits" for purposes of
determining whether a later application is "second or successive." See Diaz-Diaz v. United States, 297 F.
App'x 574, 575 (8th Cir. 2008) (per curiam) (the denial of an earlier application for collateral relief as
untimely is considered to be made on the merits for purposes of determining whether a later application is
"second or successive"); see also Johnson v. Workman, 446 F. App'x 92, 93 n.1 (10th Cir. 2011) ("The
dismissal of a § 2254 petition as time-barred is a decision on the merits for purposes of determining
whether a subsequent petition is second or successive").

                                                    2
    Case: 4:19-cv-03398-ACL Doc. #: 11 Filed: 07/08/20 Page: 3 of 4 PageID #: 106



          Watson responded by filing a Petition Under 28 U.S.C. § 2254 for Writ of Habeas Corpus

seeking to challenge the same 2011 judgment he challenged in his earlier § 2254 petition. He

also filed a supplemental document titled "Writ of Habeas Corpus and Motion Amend/Correct

Complaint Rafael Watson," in which he complains of various infirmities in his 2011 state court·

case. 2

                                                  Discussion

          Watson clearly intends to seek relief pursuant to 28 U.S.C. § 2254. He also clearly

intends to challenge the same state court judgment he challenged in Watson I, which was

adjudicated on its merits, and his claims were brought, or could have been brought, in that case.

Accordingly, the instant petition is a second or successive application. A claim presented in a

"successive habeas corpus application under section 2254 that was presented in a prior

application shall be dismissed." 28 U.S.C. § 2244(b)(l). Furthermore, as this Court previously

advised Watson, for claims in a successive application that were not presented in a prior

application he is required to "move in the appropriate court of appeals for an order authorizing

the district court to consider the application." 28 U.S.C. § 2244(b)(3)(A).

          To the extent Watson seeks to re-litigate claims he brought in Watson I, those claims

must be denied pursuant to 28 U.S.C. § 2244(b)(l). To the extent Watson seeks to bring new

claims for relief, because he has not sought, much less obtained, the required authorization from

the Eighth Circuit Court of Appeals, this Court lacks jurisdiction to consider his petition. See

Burton v. Stewart, 549 U.S. 147, 152 (2007). When a second or successive application for

collateral relief is filed in a district court without the authorization of the court of appeals, the

district court should dismiss it, or, in its discretion, transfer it to the appellate court so long as it

2To the extent Watson seeks monetary relief against any state official, as the Court previously advised
him, such relief is not available in a 28 U.S.C. § 2254 action.


                                                    3
  Case: 4:19-cv-03398-ACL Doc. #: 11 Filed: 07/08/20 Page: 4 of 4 PageID #: 107



is in the interests of justice. Here, the Court finds it would not be in the interest of justice to

transfer the petition to the Eighth Circuit Court of Appeals. The Court will therefore dismiss it

for lack of jurisdiction. Finally, the Court finds that Watson has not made a substantial showing

that he was denied a constitutional right, and will therefore not issue a certificate of

appealability.

       Accordingly, for all of the foregoing reasons,

       IT IS HEREBY ORDERED that petitioner Rafael Watson's motion to proceed informa

pauperis (ECF No. 4) is GRANTED.

       IT IS FURTHER ORDERED that petitioner Rafael Watson's petition for writ of habeas

corpus is DENIED AND DISMISSED. A separate Order of Dismissal shall accompany this

Memorandum and Order.

        IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

        Dated this   f~     day of July, 2020.



                                                 STEPHENN. LIMBATIGH,.
                                                 UNITED STATES DISTRICT JUDGE




                                                 4
